UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7230


MR. RONALD BISHOP, SR.,

                Plaintiff - Appellant,

          v.

BETTY JOHNSON, Warden; LT. JAMES SIMMONS; CHANTELL SESSIONS,
CCMS II; COMMISSIONER OF CORRECTIONS; KEISHA TORNEY,
Correctional Case Management Specialist (CCMS II); OFFICER
ALOAD,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:14-cv-02300-JKB)


Submitted:   January 29, 2016             Decided:    March 10, 2016


Before GREGORY, DUNCAN, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Bishop, Sr., Appellant Pro Se. Ankush Nayar, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ronald    Bishop,    Sr.,    appeals      the    district    court’s    order

denying relief on his 42 U.S.C. § 1983 (2012) complaint.                           We

have     reviewed    the    record       and     find   no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     Bishop v. Johnson, No. 1:14-cv-02300-JKB (D. Md. filed

July 13, 2015 & entered July 14, 2015).                  We deny his motions to

appoint counsel and to amend his complaint and dispense with

oral    argument    because      the     facts    and   legal    contentions      are

adequately      presented   in     the    materials     before     this   court   and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2